Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered July 23, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 21h years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), in view of the seriousness of the crime, which had closely followed another violent crime to which defendant also pleaded guilty.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.E, Andrias, Friedman, Gonzalez and Catterson, JJ.